Citation Nr: 0834332	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
a scar on the dorsum of the right first toe.   
 
2.  Entitlement to an initial higher (compensable) rating for 
a left elbow scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1998 to October 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that granted service connection and a 10 percent rating for 
residuals of a right foot bunionectomy, effective October 19, 
2002; granted service connection an a noncompensable rating 
for a scar on the dorsum of the right first toe, effective 
October 19, 2002; granted service connection and a 
noncompensable rating for residuals of a left elbow avulsion 
fracture, status post arthroscopic debridement, effective 
October 12, 2002; and granted service connection and a 
noncompensable rating for a left elbow scar, effective 
October 19, 2002.  In November 2006, the Board remanded this 
appeal for further development.  

In a December 2007 decision, the Board denied entitlement to 
an initial rating higher than 10 percent for residuals of a 
right for bunionectomy and denied entitlement an initial 
higher (compensable) rating for residuals of a left elbow 
avulsion fracture, status post arthroscopic debridement.  The 
Board remanded the remaining issues on appeal for further 
development.  

The Board notes that in his March 2004 substantive appeal, 
the veteran apparently raised the issues of entitlement to 
service connection for a right shoulder disability and 
entitlement to an initial higher (compensable) rating for a 
left shoulder disability.  Those issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

This case was previously remanded by the Board in December 
2007 to schedule the veteran for a VA examination to 
determine the nature and severity of his scars of the dorsum 
of the right first toe and left elbow.  In January 2008, the 
veteran was scheduled for a VA examination.  There is a 
notation in the record that the veteran failed to report for 
the examination.  

The Board observes that in a March 2004 statement, the 
veteran reported that he lived in Myrtle Beach, South 
Carolina.  Subsequent correspondence, supplemental statements 
of the case, the November 2006 Board remand, and the December 
2007 Board decision/remand were all sent to the veteran at 
that location.  The Board notes that following the December 
2007 Board decision/remand, the RO sent notice of the January 
2008 VA examination as well as a February 2008 supplemental 
statement of the case, to the veteran at an address in 
Conway, South Carolina.  The Board notes that in May 2008, 
the Board sent correspondence to the veteran at the Conway, 
South Carolina address and it was returned as not deliverable 
as addressed.  A September 2008 print-out of record indicated 
that the veteran lived at the previous Myrtle Beach, South 
Carolina address.  

The Board observes that the United States Court of Appeals 
for Veteran's Claims (Court) has held that the burden was 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  
Although, in dicta, the Court stated that in the normal 
course of events it was the burden of the veteran to keep the 
VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The Board notes that, 
in this case, it appears that the notice of the January 2008 
examination may have been sent to the wrong address.  

Additionally, the Board observes that the veteran has not 
been afforded a VA examination as to his scar on the dorsum 
of the right first toe and his left elbow scar in over six 
years.  The Board further notes that there will be changes to 
the rating criteria concerning scars effective October 23, 
2008.  Therefore, the Board finds that a current examination 
is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board regrets that a further remand is necessary 
in this case.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  The veteran should be contacted at his 
last know address and asked to identify 
all medical providers who have treated him 
for his scar on the dorsum of the right 
first toe and left elbow scar since April 
2003.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  VA should send the veteran a letter 
providing him with all necessary 
notification regarding criteria for rating 
his service-connected scars.   

3.  Attempt to have the veteran undergo a 
VA examination to determine the current 
severity of his service-connected scar on 
the dorsum of the right first toe and 
left elbow scar.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's scar 
on the dorsum of the right first toe and 
left elbow scar should be reported in 
detail, including all information 
necessary for rating such scars under the 
old and new rating criteria.  

4.  Thereafter, review the veteran's 
claims for entitlement to an initial 
higher (compensable) rating for a scar on 
the dorsum of the right first toe and 
entitlement to an initial (compensable) 
rating for a left elbow scar.  If any 
benefit sought is denied, issue a 
supplemental statement of the case to the 
veteran and her representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


